Exhibit 10.1

 

FIRST AMENDMENT TO Credit Agreement

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of the 19th day of May, 2011, by and among FRANKLIN STREET
PROPERTIES CORP. (the “Parent”) and each of its Material Subsidiaries listed on
Schedule 1 of the Credit Agreement (hereinafter defined) (collectively with the
Parent, the “Borrowers”), Comerica Bank (“Comerica”) in its capacity as Lender,
Compass Bank (“Compass”) in its capacity as Lender and Documentation Agent, RBS
CITIZENS, NATIONAL ASSOCIATION (“Citizens”) in its capacity as Syndication
Agent, REGIONS BANK (“Regions”) in its capacity as Lender and Syndication Agent,
and BANK OF AMERICA, N.A. (“Bank of America”) in its capacity as Administrative
Agent (the “Administrative Agent”) for itself and the other lenders party to the
Credit Agreement from time to time, Swing Line Lender and L/C Issuer.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrowers, the Administrative Agent and certain Lenders, including,
without limitation, Compass, Citizens, Regions, and Bank of America, are parties
to that certain Credit Agreement dated as of February 22, 2011 (the “Original
Credit Agreement”) pursuant to which the Lenders party to the Original Credit
Agreement have extended credit to the Borrowers on the terms set forth therein;

 

WHEREAS, pursuant to the accordion provision in Section 2.16 of the Original
Credit Agreement, the Borrowers have requested an increase in the Aggregate
Commitments by $100,000,000 and Regions, Compass and Comerica have agreed to
provide increases in existing Commitments or new Commitments to accommodate such
request;

 

WHEREAS, pursuant to Section 2.16(c), the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender is required to the extent an increase
in the Aggregate Commitments pursuant to Section 2.16 is accommodated through
the introduction of an Eligible Assignee;

 

WHEREAS, pursuant to Section 2.16(f) of the Credit Agreement, any amendments to
the Credit Agreement evidencing an increase in the Aggregate Commitments shall
not require the consent of any Lender not participating in such increase;

 

WHEREAS, Comerica has executed a joinder to this First Amendment evidencing its
acknowledgment and agreement with the terms and conditions of the Credit
Agreement and its willingness to join the Credit Agreement as a Lender
thereunder;

 

WHEREAS, Citizens and Regions shall each now be titled a Syndication Agent of
the Credit Agreement and Compass shall be titled the Documentation Agent of the
Credit Agreement;

WHEREAS, Citizens is executing this First Amendment to acknowledge and agree to
its change in title from Documentation Agent to Syndication Agent;

 

 

 

WHEREAS, the parties hereto are entering into this First Amendment to make
certain amendments to the Original Credit Agreement to inter alia reflect the
increase in the Aggregate Commitments, changes in the Applicable Percentages,
and changes in title. The Original Credit Agreement as amended by this First
Amendment is referred to herein as the “Credit Agreement.”

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.Cover Page of the Credit Agreement. The cover page of the Original Credit
Agreement is hereby amended by deleting “RBS Citizens, National Association as
Documentation Agent” appearing therein and replacing it with the following:

 

“RBS Citizens, National Association as Syndication Agent”

“REGIONS BANK as Syndication Agent”

“COMPASS BANK as Documentation Agent”

 

2.Definition of “Aggregate Commitments”. Section 1.01 of the Original Credit
Agreement is hereby amended by deleting the definition of “Aggregate
Commitments” appearing therein and replacing it with the following definition:

 

““Aggregate Commitments” means the Commitments of all the Lenders (including any
Defaulting Lender), as adjusted from time to time in accordance with the terms
of this Agreement. The Aggregate Commitments shall be $600,000,000.”

 

3.Definition of “Documentation Agent”. Section 1.01 of the Original Credit
Agreement is hereby amended by deleting the definition of “Documentation Agent”
appearing therein and replacing it with the following definition:

 

““Documentation Agent” means Compass Bank in its capacity as documentation
agent, or any successor documentation agent.”

 

4.Definition of “Lender”. Section 1.01 of the Original Credit Agreement is
hereby amended by deleting the definition of “Lender” appearing therein and
replacing it with the following definition:

 

‘“Lender” means each lender from time to time party hereto as a result of (i)
such party’s execution of this Agreement as a “Lender” as of the Closing Date or
(ii) such party’s execution by joinder of an amendment to this Agreement to
increase the Aggregate Commitments pursuant to Section 2.16 hereof, pursuant to
which joinder such party agrees to be bound by the terms of this Agreement as a
“Lender” or (iii) such party being made a “Lender” hereunder by virtue of an
executed Assignment and Assumption.”

 

 

 

 

5.Definition of “Syndication Agent”. Section 1.01 of the Original Credit
Agreement is hereby amended by adding the following definition of “Syndication
Agent” in the appropriate alphabetical position thereto.

 

““Syndication Agent” means RBS Citizens, National Association and Regions Bank,
each in its capacity as syndication agent, or any successor syndication agent.”

 

6.Section 9.08. Section 9.08 of the Original Credit Agreement is hereby amended
by deleting Section 9.08 appearing therein and replacing it with the following
Section 9.08:

 

“No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Bookrunner(s), Arranger(s), Documentation Agent(s), Syndication Agent(s) or
other titles as necessary listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.”

7.Schedule 1. Schedule 1 of the Original Credit Agreement is hereby deleted and
the Schedule 1 attached hereto is substituted therefor.

 

8.Schedule 2.01. Schedule 2.01 of the Original Credit Agreement is hereby
deleted and the Schedule 2.01 attached hereto is substituted therefor.

 

9.Schedule 10.02. Schedule 10.02 of the Original Credit Agreement is hereby
deleted and the Schedule 10.02 attached hereto is substituted therefor.

 

10.No Waiver. Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Original Credit Agreement, or (ii) give
rise to any defenses or counterclaims to Administrative Agent’s or any of the
Lenders right to compel payment of the Obligations when due or to otherwise
enforce their respective rights and remedies under the Credit Agreement and the
other Loan Documents.

 

11.Conditions to Effectiveness. This First Amendment shall become effective as
of the date (the “Increase Effective Date”) when each of the following
conditions is met:

 

(a) receipt by the Administrative Agent of this First Amendment duly and
properly authorized, executed and delivered by each of the Borrowers and the
Lenders signatory hereto;

(b) receipt by the Administrative Agent of a certificate dated as of the
Increase Effective Date signed by a Responsible Officer of each Borrower
certifying that, before and after giving effect to such increase in Aggregate
Commitments, the representations and warranties contained in Article V of the
Original Credit Agreement and in the other Loan Documents are true and correct
in all material respects as of the Increase Effective Date as specified in
Section 2.16(e)(ii)(A)(1) and (2) of the Original Credit Agreement and that no
Default or Event of Default Exists;

 

 

 

 

(c) receipt by the Administrative Agent of a certificate of each Borrower dated
as of the Increase Effective Date signed by a Responsible Officer certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
the increase in the Aggregate Commitments;

(d) execution and delivery by Borrowers of a Note payable to Comerica in
connection with the joinder of Comerica to the Credit Agreement; and

(e) payment of any costs and expenses due to the Administrative Agent or the
Lenders, including all of the Administrative Agent’s reasonable legal fees and
expenses, incurred in the connection with the preparation, negotiation and
implementation of this First Amendment or otherwise outstanding in connection
with the increase in the Aggregate Commitments, including any amounts required
under Section 2.16(e).

12.Representations and Warranties of Borrowers. The Borrowers represent and
warrant to the Administrative Agent and the Lenders as follows:

 

(a) The execution, delivery and performance by each Borrower of this First
Amendment, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Borrower’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Borrower
is a party or affecting such Borrower or the properties of such Borrower or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Borrower or its
property is subject; or (c) violate any Law.

(b) This First Amendment has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Borrower that is
party thereto. This First Amendment constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of each
Borrower, enforceable against each Borrower that is party thereto in accordance
with its terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution and delivery of, and the
performance of the Borrowers’ obligations under the Original Credit Agreement as
amended by the First Amendment, except where such approval, consent, exemption,
authorization, action, notice or filing has been obtained or made, and except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

 

 

 

13.Ratification, etc. Except as expressly amended hereby, the Original Credit
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. This First Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this First Amendment.

 

14.GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

15.Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts. Likewise, the existence of this First Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects.

 

16.Section 2.16. From and after the Increase Effective Date hereof, Section 2.16
shall be null and void and of no further force or effect.



17.Approval of Comerica as a Lender. By its execution hereof, Bank of America,
in its capacities as Administrative Agent, Swing Line Lender and L/C Issuer,
approves of Comerica as a Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement as of the date first set forth above.

ADMINISTRATIVE   AGENT: BANK OF AMERICA, N.A.,   individually in its capacity as
Administrative Agent           By: /s/ Israel Lopez                          
Name:   Israel Lopez   Title:   Senior Vice President         L/C ISSUER AND
BANK OF AMERICA, N.A., SWING LINE LENDER: individually in its capacity as L/C
Issuer   and Swing Line Lender           By: /s/ Israel
Lopez                           Name:   Israel Lopez   Title:   Senior Vice
President                

 

[signature pages continue]

 

[Lender Signature Page to First Amendment]

 

 

LENDERS PARTICIPATING

IN INCREASE IN AGGREGATE

COMMITMENTS AND

CHANGES IN TITLE:

 

  COMPASS BANK, an Alabama banking corporation,   individually in its capacity
as a Lender and Documentation Agent           By: /s/ S. Kent Gorman   Name:  
S. Kent Gorman   Title: Senior Vice President       [signature pages continue] 



 

 

[Lender Signature Page to First Amendment]

 

 

  REGIONS BANK,   individually in its capacity as a Lender and Syndication Agent
          By: /s/ Paul E. Burgan   Name: Paul E. Burgan   Title: Vice President
      [signature pages continue] 

 



 

[Lender Signature Page to First Amendment]

 

 

 

  RBS CITIZENS, NATIONAL ASSOCIATION,     as Syndication Agent           By: /s/
Lisa M. Greeley   Name:   Lisa M. Greeley   Title: Senior Vice President      
[signature pages continue] 

 



 

[Lender Signature Page to First Amendment]

 

 

BORROWERS : FRANKLIN STREET PROPERTIES CORP.,   a Maryland corporation          
        By: /s/ George J. Carter     Name: George J. Carter     Title: President
and Chief Executive Officer                   FSP HOLDINGS LLC,   a Delaware
limited liability company                   By: /s/ George J. Carter     Name:
George J. Carter     Title: President                   FSP INVESTMENTS LLC,   a
Massachusetts limited liability company                   By: /s/ George J.
Carter     Name: George J. Carter     Title: President                   FSP
PROPERTY MANAGEMENT LLC,   a Massachusetts limited liability company            
      By: /s/ George J. Carter     Name: George J. Carter     Title: Executive
Vice President                   FSP PROTECTIVE TRS CORP.,   a Massachusetts
corporation                   By: /s/ George J. Carter     Name: George J.
Carter     Title: President

 

[Borrower Signature Page to First Amendment]

 

 

 

 

 

FSP HILLVIEW CENTER LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By:        FSP Holdings LLC, its General Partner

 

 

By: /s/ George J. Carter

Name: George J. Carter

Title: President

 

FSP MONTAGUE BUSINESS CENTER CORP.,
a Delaware corporation

 

 

By:   /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP GREENWOOD PLAZA CORP.,
a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP 380 INTERLOCKEN CORP.,
a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP 390 INTERLOCKEN LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive

        Officer

 

 

FSP BLUE LAGOON DRIVE LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

[Borrower Signature Page to First Amendment]

 

 

 

 

FSP ONE OVERTON PARK LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive

        Officer

 

 

FSP NORTHWEST POINT LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive

        Officer

 

 

FSP RIVER CROSSING LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP BOLLMAN PLACE LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By: FSP Holdings LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP EAST BALTIMORE STREET LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

 

FSP SOUTHFIELD CENTRE LIMITED PARTNERSHIP, a Massachusetts limited partnership

 

By: FSP Holdings LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP EDeN BLUFF CORPORATE CENTER I LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive

        Officer

 

 

FSP 121 South eighth street LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive

        Officer

 

 

FSP LAKESIDE CROSSING I LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive

        Officer

 

 

FSP FOREST PARK IV NC LIMITED PARTNERSHIP,
a North Carolina limited partnership

 

By: FSP Forest Park IV LLC, its General Partner

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President and Chief Executive

                        Officer

 

 

 

 

FSP PARK SENECA LIMITED PARTNERSHIP,
a Massachusetts limited partnership

 

By: FSP Holdings LLC, its General Partner

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP ADDISON CIRCLE LIMITED PARTNERSHIP,
a Texas limited partnership

 

By: FSP Addison Circle LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP COLLINS CROSSING LIMITED PARTNERSHIP,
a Texas limited partnership

 

By: FSP Collins Crossing LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP ELDRIDGE GREEN LIMITED PARTNERSHIP,
a Texas limited partnership

 

By: FSP Eldridge Green LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP LIBERTY PLAZA LIMITED PARTNERSHIP,
a Texas limited partnership

 

By: FSP Holdings LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

 

 

FSP PARK TEN LIMITED PARTNERSHIP,
a Texas limited partnership

 

By: FSP Park Ten LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP PARK TEN PHASE II LIMITED PARTNERSHIP,
a Texas limited partnership

 

By: FSP Park Ten Development LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP WILLOW BEND OFFICE CENTER LIMITED PARTNERSHIP, a Texas limited partnership

 

By: FSP WILLOW BEND OFFICE CENTER LLC, its General Partner

 

 

By: /s/ George J. Carter

                        Name: George J. Carter

                        Title: President

 

 

FSP dulles virginia LLC,
a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive

        Officer

 

 

FSP INNSBROOK CORP., a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

 

FSP 4807 STONECROFT BOULEVARD LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

FSP ADDISON CIRCLE CORP., a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP ADDISON CIRCLE LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP BLUE LAGOON DRIVE CORP., a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP COLLINS CROSSING CORP., a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP COLLINS CROSSING LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

 

FSP ELDRIDGE GREEN CORP., a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP ELDRIDGE GREEN LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP FOREST PARK IV LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive

        Officer

 

 

FSP PARK TEN DEVELOPMENT CORP., a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP PARK TEN DEVELOPMENT LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP PARK TEN LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

 

FSP WILLOW BEND OFFICE CENTER CORP., a Delaware corporation

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP WILLOW BEND OFFICE CENTER LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President

 

 

FSP LEGACY TENNYSON CENTER LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive Officer

 

 

FSP ONE LEGACY CIRCLE LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive Officer

 

 

FSP 4820 EMPEROR BOULEVARD LLC, a Delaware limited liability company

 

 

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive Officer

 

 

 

FSP EMPEROR BOULEVARD LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

By: FSP 4820 Emperor Boulevard LLC, its General Partner

By: /s/ George J. Carter

        Name: George J. Carter

        Title: President and Chief Executive Officer

 

 

JOINDER OF COMERICA BANK

 

The undersigned Comerica Bank hereby acknowledges and agrees to the terms and
conditions of the Credit Agreement and joins in the Credit Agreement as a Lender
thereunder as of the Increase Effective Date, having all of the rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent of the Commitment and
Applicable Percentage set forth on Schedule 2.01 (as amended from time to time)
applicable to Comerica Bank, which rights and obligations of Comerica Bank under
the facilities identified in the Credit Agreement include, without limitation,
the Letters of Credit and the Swing Line Loans.

 

 

COMERICA BANK,


By: /s/ Charles Weddell      
Name: Charles Weddell
Title: Vice President



 

[Joinder to First Amendment]

 

 

 

SCHEDULE 1

BORROWER ENTITIES

  Name Jurisdiction of Organization   Franklin Street Properties Corp. Maryland
  FSP 380 Interlocken Corp. Delaware   FSP 390 Interlocken LLC Delaware   FSP
4807 Stonecroft Boulevard LLC Delaware   FSP Addison Circle Corp. Delaware   FSP
Addison Circle Limited Partnership Texas   FSP Addison Circle LLC Delaware   FSP
Blue Lagoon Drive Corp. Delaware   FSP Blue Lagoon Drive LLC Delaware   FSP
Bollman Place Limited Partnership Massachusetts   FSP Collins Crossing Corp.
Delaware   FSP Collins Crossing Limited Partnership Texas   FSP Collins Crossing
LLC Delaware   FSP Dulles Virginia LLC Delaware   FSP East Baltimore Street LLC
Delaware   FSP Eden Bluff Corporate Center I LLC Delaware   FSP Eldridge Green
Corp. Delaware   FSP Eldridge Green Limited Partnership Texas   FSP Eldridge
Green LLC Delaware   FSP Forest Park IV LLC Delaware   FSP Forest Park IV NC
Limited Partnership North Carolina   FSP Greenwood Plaza Corp. Delaware   FSP
Hillview Center Limited Partnership Massachusetts   FSP Holdings LLC Delaware  
FSP Innsbrook Corp. Delaware   FSP Investments LLC Massachusetts   FSP Lakeside
Crossing I LLC Delaware   FSP Liberty Plaza Limited Partnership Texas

 

 

 

 



Name Jurisdiction of Organization   FSP Northwest Point LLC Delaware   FSP One
Overton Park LLC Delaware   FSP Park Seneca Limited Partnership Massachusetts  
FSP Park Ten Development Corp. Delaware   FSP Park Ten Development LLC Delaware
  FSP Park Ten Limited Partnership Texas   FSP Park Ten LLC Delaware   FSP Park
Ten Phase II  Limited Partnership Texas   FSP Property Management LLC
Massachusetts   FSP Protective TRS Corp. Massachusetts   FSP River Crossing LLC
Delaware   FSP Southfield Centre Limited Partnership Massachusetts   FSP Willow
Bend Office Center Corp. Delaware   FSP Willow Bend Office Center LLC Delaware  
FSP Willow Bend Office Center Limited Partnership Texas   FSP 121 South Eighth
Street LLC Delaware   FSP Legacy Tennyson Center LLC Delaware   FSP One Legacy
Circle LLC Delaware   FSP 4820 Emperor Boulevard LLC Delaware   FSP Emperor
Boulevard Limited Partnership Delaware



 

 

 

 

 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender Commitment   Applicable
Percentage Bank of America, N.A. $100,000,000   16.666666667% RBS Citizens,
National Association $100,000,000   16.666666667% Regions Bank $100,000,000  
16.666666667% BBVA Compass $85,000,000   14.166666667% PNC Bank, National
Association $55,000,000   9.166666667% U.S. Bank National Association
$50,000,000   8.333333333% Capital One, N.A. $35,000,000   5.833333333% Branch
Banking and Trust Company $25,000,000   4.166666667% Comerica Bank $25,000,000  
4.166666667% TD Bank, N.A. $25,000,000   4.166666667% Total $600,000,000  
100.000000000%

 

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWERS:

 

c/o Franklin Street Properties Corp.

 

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880-6210

Attention: Chief Financial Officer

Telephone: (781) 557-1300 [(781) 557-1341]

Facsimile: (781) 246-2807

Electronic Mail: jdemeritt@franklinstreetproperties.com

 

With an electronic mail copy to: bfournier@franklinstreetproperties.com,
scarter@franklinstreetproperties.com, gcarter@franklinstreetproperties.com,
jdemeritt@franklinstreetproperties.com

 



With a copy to: WilmerHale   60 State Street   Boston, Massachusetts  02109  
Attention:   Kenneth Hoxsie, Esq.   Telephone: (617) 526-6681   Telecopier:
(617) 526-6000   Electronic Mail:   kenneth.hoxsie@wilmerhale.com



 

 

 



[Administrative Agent; L/C Issuer and Swing Line Lender addresses on following
page(s)]

 

 

 

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for payments and Requests for Borrowings):



Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail: gerardine.hawe@baml.com

 

And

 

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail: clare.m.o’connor@baml.com

 

ABA #0260-0959-3
GL#1366211723000
Account Name:  GA incoming Wire Account
Reference: Franklin Street Properties/ Obligor #656275
Attn: Gerardine Hawe/ William White

 

 

 

Other Notices as Administrative Agent:
Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail: gerardine.hawe@baml.com

 

And

 

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail: clare.m.o’connor@baml.com

 

With a copy to:   Goulston & Storrs, PC     400 Atlantic Avenue     Boston,
Massachusetts  02110     Attention:   James Lerner, Esq.     Telephone: (617)
574-3525     Telecopier: (617) 574-7607     Electronic
Mail:   jlerner@goulstonstorrs.com

 

 

 

L/C ISSUER:

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail: gerardine.hawe@baml.com

 

And

 

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail: clare.m.o’connor@baml.com

 

With a copy to:   Goulston & Storrs, PC     400 Atlantic Avenue     Boston,
Massachusetts  02110     Attention:   James Lerner, Esq.     Telephone: (617)
574-3525     Telecopier: (617) 574-7607     Electronic
Mail:   jlerner@goulstonstorrs.com

 

 

 

SWING LINE LENDER:

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail: gerardine.hawe@baml.com

 

And

 

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail: clare.m.o’connor@baml.com

 

ABA #0260-0959-3
GL#1366211723000
Account Name:  GA incoming Wire Account
Reference: Franklin Street Properties/ Obligor #656275
Attn: Gerardine Hawe/ William White

 

With a copy to:   Goulston & Storrs, PC     400 Atlantic Avenue     Boston,
Massachusetts  02110     Attention:   James Lerner, Esq.     Telephone: (617)
574-3525     Telecopier: (617) 574-7607     Electronic
Mail:   jlerner@goulstonstorrs.com

 

 

 

 

LENDERS:

 

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail: gerardine.hawe@baml.com

 

And

 

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn: Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail: clare.m.o’connor@baml.com

 

With a copy to:   Goulston & Storrs, PC     400 Atlantic Avenue     Boston,
Massachusetts  02110     Attention:   James Lerner, Esq.     Telephone: (617)
574-3525     Telecopier: (617) 574-7607     Electronic
Mail:   jlerner@goulstonstorrs.com

 

RBS Citizens, National Association
28 State Street
Boston, MA 02108
Attn: Lisa Greeley
Telephone: 617 725-5602
Telecopier : 617 725-5695
Electronic Mail: Lisa.M.Greeley@Citizensbank.com

 

BBVA Compass
8080 N. Central Expy, Ste. 310
Dallas, Texas 75206
Attn: Kathryn Dearmond
Telephone: 214-360-1679
Telecopier: 214 706-8054
Electronic Mail: Kathy.Dearmond@bbvacompass.com

 



 

 



PNC Bank, National Association
1600 Market Street, 30th Floor
Philadelphia, Pennsylvania 19103
Attn: Andrew D. Coler
Telephone: 215 585-6129
Telecopier: 215 585-5806
Electronic Mail: Andrew.coler@pnc.com



Regions Bank
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attn: Paul E. Burgan
Telephone: 404 995-7648
Telecopier: 404 279-7475
Electronic Mail: Paul.Burgan@Regions.com

 

U.S. Bank National Association
EX-MA-P29
One Post Office Square, 29th Floor
Boston, Massachusetts 02109
Attn: David W. Heller/ Alex Geer
Telephone: 617 357-1763
Telephone: 617 357-1751
Telecopier: 617 357-1758
Electronic Mail: dave.heller@usbank.com
Electronic Mail: alex.geer@usbank.com

 

Capital One, N.A.
Ten Post Office Square, 11th Floor
Boston, Massachusetts 02109
Attn: Filomena Cerqueira
Telephone: 617 788-2188
Telecopier: 617 788-2190
Electronic Mail: Filomena.Cerqueira@capitalonebank.com

 

Branch Banking and Trust Company
200 W. Second Street, 16th Floor
Winston Salem, North Carolina 27101
Attn: Ahaz Armstrong
Telephone: 336 733-2575
Telecopier: 336 733-2740
Electronic Mail: Ahaz.armstrong@bbandt.com

 

 

 

 

TD Bank, N.A.
370 Main Street
Worcester, Massachusetts 01608
Attn: Adam Whitehouse
Telephone: 508 368 6953
Telecopier : 508 368 6520
Electronic Mail: adam.whitehouse@tdbanknorth.com

 

Comerica Bank

3551 Hamlin Rd. MC2390

Auburn Hills, MI 48326

Attn: Charles Weddell

Telephone: 248 371 6283

Telecopier: 248 371 7920

Electronic Mail: clweddell@comerica.com

 



 

